Citation Nr: 1645340	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  15-28 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Thomas E. Frisbee, Individual Providing Representation Under Section 14.630


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1958 to October 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Initially, in a VA Form 9 dated in July 2015, the Veteran requested a videoconference hearing before the Board.  However, in a VA Form 9 dated several weeks later in the following month, the Veteran indicated that he no longer wished to have a Board hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

As detailed below, the Board is dismissing the claim for a TDIU from October 15, 2014.  However, the issue of entitlement to a TDIU prior to October 15, 2014 remains on appeal.  Prior to October 15, 2014, the Veteran was service-connected for coronary artery disease (CAD) status post myocardial infarction and stent, rated 60 percent disabling.  Considering this single service-connected disability is ratable at 60 percent, a TDIU may be assigned.  38 C.F.R. § 4.16(a) (2015).  The claim for a TDIU prior to October 15, 2014 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

From October 15, 2014, the Veteran was service connected only for coronary artery disease status post automatic implantable cardioverter-defibrillator (AICD), which has been evaluated as 100 percent disabling.  

CONCLUSION OF LAW

From October 15, 2014, there remains no allegation of error of fact or law for appellate consideration of the claim for entitlement to a TDIU.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 4.16 (a) (2015).  
REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that, in Bradley v. Peake, 22 Vet. App. 280 (2008), the United States Court of Appeals for Veterans Claims (Court) determined that a separate TDIU rating predicated on one disability may be awarded if that disorder is not ratable at the schedular 100 percent level.  However, a separate TDIU rating cannot be awarded based on one service-connected disability if the Veteran is already receiving a 100 percent scheduler rating for that disorder.  Buie v. Shinseki, 24 Vet. App. 242 (2010).  

In this case, the Veteran has been awarded a 100 percent rating for CAD, status post automatic implantable cardioverter-defibrillator (AICD) beginning October 15, 2014.  Further review of the record shows that the Veteran is only service connected for his heart-related disease and has specifically alleged that this service-connected disability is the basis for his inability to work.  In light of Buie, there remains no allegation of errors of fact or law for appellate consideration of the issue of entitlement to a TDIU from October 15, 2014, the effective date of the 100 percent rating for his service-connected cardiovascular disorder (his only service-connected disability).  

ORDER

The appeal of the claim for a TDIU from October 15, 2014 is dismissed.


REMAND

The Veteran contends that his cardiac-related disability precludes him from substantially gainful employment.  As previously noted herein, the issue of entitlement to a TDIU prior to October 15, 2014 remains on appeal.  In a March 2012 VA general examination, the examiner noted that the Veteran's heart condition impacted his ability to work but that the condition should not preclude light duty or sedentary employment.  The examiner also noted that strenuous physical employment is limited given the Veteran's service-connected heart condition.  

In June 2012, the Veteran submitted his application for TDIU claiming that he cannot work due to his ischemic heart disease.  A review of the application shows that the Veteran completed one year of college and received training in electrical engineering and as an electrician.  The Veteran had previously received his GED during military service. 

In June 2012 VA records, the Veteran reported that he could not walk over 200 feet without stopping for air and stated that he needed to rest while taking a shower.  He also reported getting dressed was worsening due to his shortness of breath.  

In February 2013 VA records, the Veteran reported experiencing intermittent sharp lenses of left-sided chest pain that came and went over a 10 minute period of time, during which he felt his heart racing, was diaphoretic, and felt lightheaded.  He was found to have supraventricular tachycardia (SVT) with a heart rate of almost 170 beats per minute that was converted to sinus rhythm.  The assessment was coronary artery disease (CAD) and SVT.  In March 2014 VA records, the Veteran reported occasional chest pain once every two weeks.  

The Veteran was also provided a VA examination in March 2013 in which the examiner was asked to describe the Veteran's functional impairment and the disabilities to which that impairment is attributable, and also how that impairment impacts physical and sedentary employment.  However, the claims file only includes a partial copy of the examination report.  Moreover, the examiner did not appear to provide an opinion specific to the Veteran regarding whether he would be precluded from employment based on his disability and thus, may be inadequate.  

Due to the potential worsening nature of the Veteran's heart condition during the applicable period on appeal, the possible impact of the worsening condition to his employability, and the inadequate copy of the March 2013 VA examination, a remand is necessary.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371 (1993).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a complete copy of the March 2013 VA examination and associate the report with the claims file.

2.  Once the requested report has been obtained and associated with the claims file, refer the file to the same examiner who conducted the March 2013 VA examination, if available, for an addendum opinion.  (If that examiner is not available, the Veteran's file should be forwarded to another appropriate examiner.)  After review of the claims file, the examiner is asked to opine as to whether the Veteran was unemployable prior to October 15, 2014.  In answering this question, the examiner is also asked to determine the impact of the Veteran's service-connected heart disability on his ability to maintain substantially gainful employment prior to October 15, 2014. 

The requested opinion must include a detailed supportive rationale and explanation.  If the opining clinician is unable to provide a requested opinion without resorting to speculation, it should be so stated with a complete rationale as to why the clinician arrived at this conclusion.

3.  After completing the above action and any other development deemed necessary, readjudicate the claim for a TDIU prior to October 15, 2014.  If any benefit sought is not granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for a scheduled VA examination may impact the determination made.  38 C.F.R. § 3.655 (2015).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


